r,   -




                                    AUSTIN   11. TEXAS

                                        September 28, 1964

         Honorable Cecil M. Pruett                    Opinion No. c- 321
         County Attorney
         Hutchlson~County                             R0:   In the event that the
         Borger, Texas                                      office of County School
                                                            supermtenden't:be
                                                            abolished by a vote of
                                                            the people Under Artfcle
                                                            2688e; and a persori'at
                                                            the same electloiiis
                                                            elMted to llll a
                                                            vaaancg cause&by the
                                                            death of the echool
                                                            superintendent,would-.
                                                            it be mandatory that a
                                                            salary be pal&to the
                                                            elected person, If any,
                                                            for the uneXpQxd term
         Dear Mr. Pruett:                                   of the deceased?
                  '.Yourletter'requeetlnga formal opinion of this
         office reads ln part as follows:
                                 .
                  "On the 27th day of August, A.D. 1964,
             our County-'SchoolSuperinteiident,Maurice
             Wllbert Graves, died. He was‘duly elected
             by the people of.thls County and his present
             office will continue until 1966. At the
             preseiittlme Under--Article26886 Veriion
             Annotatd ClVil Statutes, petitiona are
             being circulated for the purpose of caking
             an election to abolish this office.
             election will in all probabllltybe held
             wlth the general election ln November,
             providing the necessary twenty-five per cent
             qualified voters algn this petltlon. It Is
             also contemplatedthat some persqn, or
             peroons, will file for this elected job,
             although it Is the feel-~ by moat of the
             people in our aomnnlnltythat the office of
             County School~Superintendentwill te
             abolished by a vote of the people.
                  Your question in regard to these facts may be stated

                            \   ,            -1533-
Honorable Cecil M. Pruett, page 2 (C-321)


as follows:
            "If the offloe Is abblished and, 'lf,'at
     the ~sametime; a“person 'Iselected to serve,
     i#ould  it btimand&tol?y'tUitthe office be
     continued an&that a salary be paid to t.he
     'per%% &lee&d for the unexpired term of the
     deceased?"                .,
            The mlnliuumcompensatlohbf County &hool Superln-
teridents“has  been set by.'theLegislature;Article 2700, Verhon'a
CiViI ,Statutes. The Ibcal county ofSlclals~canndtdeny this
compensationso long  . as the office continues to exist.
            The relevant Inquiry, therefore,becomes: "When
will the office expire?"
         Article 26888 reads ln part as follows:
          "sec.1.   . .
         "(b)..Where the iksjorltyof the qualified
    electors approve the abolition of the oSSlce of
    county superintendent,the duties.'. .vest ln
    the cbunty judge ln ex officio capacity u on
    explratlonof the current term.of that,+--
                                           o Ice. . .
         "sec. 2 .'.. .not more than one such
    electIon,~o abolish the offlce‘of supkirlntendent
    or ex officio superintendent may be calleU
                               ? th& lhcumbent. . .
    aurlng.any term of office i,
    and that not durlnu the year that a reuular -'
    tile&ion for the office Is being held." (Empbaaia
    added).
          The clear and unambiguous intent of these Sections is
to prevent the office of County Superintendentfrom being dls-
continued summarily, and thereby to assure certainty of tenure
for those who seek the office.
          In view of the language of Section 1 (b of Article
26888, aseurlng that one who stands for office WI11 serve his
Sull term. and of the general mcheme evldencer,bySection 2 of
Article 2f?88ewhich assures that the office will not be bboliahed
while he seeks election; clearly, the office ln the Instant
case must be continued until the end of the current term of
that office.
          Your question is, therefore, answered aSfU?matlvely.
If the office of County School SuperJntendentis abolished
                            -1534-
Honorable Cecil M. Pruett, Page      3   (C- 321)


under Article 26886, and if, at the same t'tie,a person'lti
elei?tedto serve.out the term of the deceased incumbent, a
salary must Abepaid to'the person so elected until the end
of said term. Of'course the person elected County Super-
lntendent must qualify and perform the duties of the office.


          If the office of County School Superintendent
     is abollsh&d under'Article~'2688e,VeFnon's Civil
     Statutes, and if, at the same time, a person is
     elected to seiSie^'out
                          the term"of the deceased
     'incumbent;a salary must be pinldto the person
     so el&Mxd unt'llthe end of said term. Of
     cotirsethe person elected County Superintendent
     must qualify and perform the duties of the offtce.
                                     Yours very truly,
                                  WAtJGCNER    CAFEi
                                     Attorney General




LC:bk
APPRCVBI):
OPINION COMMITTEE
W.,V.'Geppert,Chairman
Ii.Grady Chandler
Robert Norris
Roy Johnson
Jim Brlacoe
APPROVBD FOR THEATTORNRYGRNERAL
By: Roger Tyler




                            -1535-